                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

KRISTINA N. THOMPSON,

        Plaintiff,                                      Case No. 3:18-cv-214

vs.

VILLAGE OF PHILLIPSBURG, OHIO, et al.,                  District Judge Thomas M. Rose
                                                        Magistrate Judge Michael J. Newman
      Defendants.
______________________________________________________________________________

  ORDER DENYING PLAINTIFF’S ORAL MOTION FOR AN ORDER DIRECTING
 DEFENDANT SANDERSON TO APPEAR AT A DEPOSITION ON OCTOBER 2, 2019
______________________________________________________________________________

        This civil case came before the Court for a discovery conference on September 30, 2019.

Attorneys Ken Ignozzi, James Gordon, and Jeremy Kopp participated. Attorney Brad Anderson,

who represents a plaintiff in a separate federal case against Defendant Justin W. Sanderson, Sr.

(“Sanderson”), also participated with the Court’s approval. See Brickles v. Vill. of Phillipsburg,

Ohio, No. 3:18-CV-193, 2019 WL 4564743, at *1 (S.D. Ohio Sept. 20, 2019). Sanderson -- who

is serving a 43-year term of imprisonment after being convicted a number of criminal offenses in

the Montgomery County, Ohio Court of Common Pleas -- did not participate in the discovery

conference, either on his own behalf or through counsel, and it is not clear from the docket whether

he is now proceeding pro se in this matter.1



        1
         Attorney M. Salman Shah entered his appearance on behalf of Defendant Sanderson on December
12, 2018. Doc. 15. Subsequently, Attorney Melvin J. Davis entered his appearance in this case on behalf
of Sanderson, along with Attorney Shah, by filing an answer for Sanderson on January 29, 2019. See doc.
21. Subsequently, Attorney Davis moved to withdraw as Sanderson’s attorney of record. Docs. 31. No
motion to withdraw was filed on behalf of Attorney Shah, however. See id. Thereafter, the Court granted
Attorney Davis’s motion to withdraw. Doc. 37. Because Attorney Shah has not moved for and been granted
leave to withdraw, however, he remains counsel of record for Sanderson in this case. Attorney Shah
received notice of the discovery conference via the Court’s CMECF filing system, but did not participate.
       During the conference, counsel for Plaintiff advised the Court that Defendant Sanderson

was noticed to appear for a deposition on October 2, 2019 at the Lorain Correctional Institution,

where he is currently incarcerated. Counsel represents that officials at Lorain Correctional

previously agreed to accommodate the taking of Sanderson’s deposition at the correctional facility.

However, counsel for Plaintiff more recently received a communication from an official at Lorain

Correctional that Sanderson refuses to appear for his deposition and, as a result, officials at Lorain

Correctional are no longer permitting counsel to enter the facility for Sanderson’s deposition on

October 2, 2019.

       Accordingly, counsel appearing on the call requested that the Court enter an order directing

Sanderson to appear on October 2, 2019 for a deposition. The Court, assuming that Sanderson’s

deposition was properly noticed, expressed its intent to grant such a request. Upon review of the

docket, however, it is unclear whether the deposition was properly noticed.

       Under Federal Rule 30, “[a] party may, by oral questions, depose any person, including a

party, without leave of court except as provided by Rule 30(a)(2).” Fed. R. Civ. P. 30(a)(1). Leave

of Court is required, however, where the deponent does not stipulate to the deposition and that

deponent, as here, “is confined in a prison.” Fed. R. Civ. P. 30(a)(2)(B). The record presently

before the Court in this case does not reflect any stipulation or a motion requesting leave to take

Defendant Sanderson’s deposition on October 2, 2019.

       In the absence of a stipulation or an order granting leave under Fed. R. Civ. P. 30(a)(2), the

undersigned is not in a position at this time to order Sanderson to appear at a deposition on October

2, 2019. Certainly, any party may move for leave to take Sanderson’s deposition, and the Court

anticipates one or more counsel in this case filing such a motion soon. However, because

Sanderson should be given an opportunity to respond to any such motion, a deposition occurring



                                                  2
on October 2, 2019 does not appear feasible absent a stipulation from Sanderson. As a result, the

undersigned DENIES counsel’s oral request for an order directing Sanderson to appear for a

deposition on October 2, 2019.

        IT IS SO ORDERED.


Date:   October 1, 2019                             s/ Michael J. Newman
                                                    Michael J. Newman
                                                    United States Magistrate Judge




                                               3
